Citation Nr: 0013168	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-17 549 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a lumbosacral spine disability manifested by 
limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had several periods of active duty for training, 
including from June 1990 to July 1990, and from January 1991 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which denied a claim of 
entitlement to a disability evaluation in excess of 40 
percent for the service-connected lumbosacral spine 
disability.


REMAND

The veteran contends that he is entitled to a disability 
evaluation higher than the currently assigned rating of 40 
percent for the service-connected lumbosacral spine 
disability.  After a review of the evidentiary record, 
however, the Board finds that additional development is 
necessary.  In particular, it is noted that, in May 1999, 
following certification of the present appeal to the Board, 
the Board received from the veteran a copy of the report of a 
December 1998 VA MRI of his lumbosacral spine, which has not 
been reviewed at the RO level.  This document was accompanied 
by a May 1999 statement from the veteran, which did not 
include an express waiver of his right to have this new 
evidence initially reviewed at the RO level.  In this regard, 
it is noted that, under the provisions of 38 C.F.R. 
§ 20.1304(c) (1999):

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section ... must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

More recently, the Board received from the veteran yet 
another piece of pertinent evidence that has not been 
reviewed by the RO, in the form of a statement from a "Dr. 
Hamsa," a private orthopedist, dated in February 2000, who 
said in that statement that he had been treating the veteran 
since October 1999, and that the treatment had included "a 
surgical repair [procedure] called IDET," which was 
performed in December 1999.

As noted above, the veteran has not waived consideration by 
the RO of the additional pertinent evidence that has been 
associated with the file since the last Supplemental 
Statement of the Case.  Also, the fact that a VA MRI was 
obtained in December 1998 suggests that there may be 
additional VA medical records still not of record, perhaps 
reflecting at least one consultation prior to, and ordering, 
that MRI, and Dr. Hamsa's statement of February 2000 makes it 
clear that there must be additional medical records produced 
at least since October 1999 (to include the one reflecting 
the surgical procedure of December 1999), that are pertinent 
to this matter, and have yet to be associated with the file.  
The RO should therefore take all steps necessary to secure 
copies of any such additional, pertinent evidence.

Additionally, the Board notes that only the first page of an 
April 1998 medical record/report titled "history sheet," 
from a "Dr. H. R. Bicknell," to which the veteran has 
referred several times throughout the course of this appeal, 
including in his above mentioned May 1999 statement, is of 
record.  Since the document appears to be at least two pages 
long, it appears to be incomplete.  Due to its obvious 
pertinence to the present claim for an increased rating, the 
RO should therefore attempt to secure a complete copy of said 
record/report.

The Board certainly regrets the delay involved in remanding 
this case.  However, it is felt that a remand is appropriate 
at this time, in order to ensure due process.  Accordingly, 
the case is REMANDED to the RO for the following action: 

1.  The RO should ask the veteran to 
provide information regarding all the 
private medical treatment that he has 
received since 1998, records of which are 
not yet in the file, to include 
information about the medical treatment 
received from Dr. Hamsa since October 
1999, and the December 1999 surgery.  He 
should also be asked for his cooperation 
in securing copies of that additional 
evidence, which should also include the 
complete above mentioned April 1998 
"history sheet" from Dr. Bicknell.  The 
veteran should be reminded of his duty to 
cooperate with VA in the development of 
his claim.  Based on his response, the RO 
should then take appropriate action.

2.  The RO should also secure copies of 
any additional evidence reflecting VA 
medical treatment that is not yet of 
record.

3.  After the above action has been 
completed, the RO should review the 
additional evidence that has been 
associated with the file since the last 
Supplemental Statement of the Case, and 
re-adjudicate the matter on appeal.  If, 
upon re-adjudication, the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
another Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto, with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


